|N THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT'OF ARKANSAS
FAYETTEV|LLE DlVlS|ON

MARK FOCHTN|AN; lV|lCHAEL SPEARS;

ANDREW DAN|EL; FAB|AN AGU|LAR;

and SLOAN S||VlMS, lndividua||y, and on Behalf of All Others

Similarly Situated; and CORBY SHUMATE,

lndividua||y PLA|NT|FFS

V. CASE NO. 5:18-CV-5047

DARP, |NC.; HENDREN PLAST|CS, |NC.;
and JOHN DOES 1-29 DEFENDANTS

OP|N|ON AND ORDER

Currently before the Court is Plaintiffs' |\/lotion for Approval of Proposed P|an of
Notice (Doc. 58). Attached to the Motion is the proposed notice to be sent to the class
(Doc. 58-1). Plaintiffs propose that Defendant DARP, lnc. (“DARP”) provide them with the
last known addresses for the approximately 180 class members, and Plaintiffs will then
retain a vendor to check these addresses against the United States Postal Service’s
National Change of Address database to obtain the most current addresses. Plaintiffs will
mail the notice forms to class members by regular mail, imprinting C|ass Counsel’s law
firm’s address in the “return-address" space on each envelope. ln the event any mailings
are returned, C|ass Counse| state that they will attempt to find updated addresses and re-
mail the notices. Defendants Hendren Plastics, lnc. ("Hendren Plastics”) and DARP, lnc.
(“DARP") have each filed objections to the proposed notice form, which the Court will
address below.

|. Hendren Plastics’ Objections to the Proposed Notice (Doc. 59)
Hendren Plastics contends that Plaintiffs have not created the best notice

practicable under the circumstances because “it is highly likely that many of the addresses

obtained from DARP will be outdated and no longer active for the intended recipients.”
(Doc. 59 at 3). To cure this problem, Hendren Plastics suggests that Plaintiffs obtain the
class members‘ addresses through the Arkansas Department of Community Correction or
the Arkansas Department of Correction, either by way of a Freedom of information Act
Request or a subpoena. Hendren Plastics also suggests that the envelopes containing the
notice forms be marked “NOT|CE TO THOSE WHO WORKED AT HENDREN PLAST|CS,
|NC., DUR|NG THEIR REHAB|L|TAT|VE STAY AT D.A.R.P.” Finai|y, Hendren Plastics
believes that the language in the proposed notice is too formal and legalistic and will tend
to confuse class members about the nature of the claims and the members’ legal rights
and obligations Hendren Plastics offers an alternate version ofa proposed notice form
(Doc. 59-1) that gives further guidance about the case, includes a separate “opt~out” form
to be mailed with the notice form, and provides a link to a proposed website where class
members may access and review the pleadings filed in the case, among other changes.

Plaintiffs filed a Response to the Objections (Doc. 62), arguing that if the Court
approved Hendren Plastics’ proposed method for collecting class members’ addresses,
this would only generate addresses for class members who were sent to DARP through
the Arkansas court system, and not through other states’ court systems. Furthermore,
Plaintiffs maintain there is no plausible reason to believe that the address databases of the
Arkansas Department of Community Correction or the Arkansas Department of Correction
will be more updated and accurate than DARP’s and/or the U.S. Postal Service’s
databases. Plaintiffs also believe Hendren Plastics’ idea to mark the notice envelopes with
special writing will have the effect of signaling to class members that the envelopes contain
junk mail or solicitations ln any event, Plaintiffs point out that Hendren Plastics has not

2

established that marking the envelopes in some way will improve the chances that the
letters will be opened by the class members. Last|y, Plaintiffs flatly disagree with Hendren
Plastics that Plaintiffs’ proposed notice language is overly legalistic or confusing; Plaintiffs
believe Hendren Plastics’ proposed notice form (Doc. 59-1) is too long and argumentative;
and that, by contrast, Plaintiffs’ proposed notice is brief and to the point. Plaintiffs also cite
to multiple courts that have found that due process does not require a court to include a
separate opt-out form along with the notice. See Doc. 62 at 5 (listing cases). l

Upon considering Hendren Plastics’ objections to Plaintiffs’ proposed notice form,
as well as Hendren Plastics’ counter-proposal and suggested notice, the Court finds
Plaintiffs’ version to be concise, clear, and the best form of notice practicable. The Court
is unconvinced that an opt-outform should be included with the notice, and the Courtfinds
no fault with Plaintiffs’ proposed method of obtaining addresses for the class members.
According|y, Hendren Plastics’ objections are OVERRULED.

ll. DARP’s Objections to the Proposed Notice (Doc. 63)

DARP also suggests that Plaintiffs’ proposed method for obtaining class members’
addresses will not be effective DARP asks the Court to order Plaintiffs to use a
commercial database resource entity to help find current mailing addresses for each class
member before mailing that member a second notice form (if the first is returned as
,undeliverabie). ln addition, DARP asks that Plaintiffs be required to publish the notice in
the Arkansas Democrat-Gazette once a week for at least two consecutive weeks. As for
Hendren Plastics’ proposal to include certain language on the front of each notice

envelope, DARP disagrees with the language proposed and points out that it never held

itself out to be a rehabilitation program; instead, DARP considered itself a residential drug
and alcohol recovery program-a distinction DARP finds important Aside from the above
suggestions to improve Plaintiff’s proposed notice, DARP otherwise agrees that Plaintiffs’
proposal “provides adequate notification." /d. at 3.

4After considering DARP’s objections and Plaintiffs’ Response (Doc. 67), the Court
remains unconvinced that DARP’s suggestions for improvement to the mailing process are
necessary Although DARP contends Plaintiffs should be ordered to use a commercial
database resource entity to find more current addresses for envelopes that are returned
as undeliverable, Plaintiffs rightly point out that at present it is “unknown how many, if any,
mailings will be returned," and regardless, Plaintiffs agree to “use some reasonable method
of identifying potential addresses for any notices that are returned.’; /d. at 1-2. As for
DARP’s suggestion that notice should be published in the local newspaper, Plaintiffs
respond that DARP’s concerns about the likelihood of multiple class members’ addresses
being returned as undeliverable are unfounded in Plaintiffs’ view, even if a small number
of class members become difficult to locate, this does notjustify the expense of publishing
the notice form in the newspaper,

The Court agrees with Plaintiffs that there does not appear to be a factual basis for
believing, at least at this time, that a significant number of class members’ addresses
provided by DARP will be inaccurate, orthat Plaintiffs’ proposed method for identifying the
addresses will result in such little success that the Court should order Plaintiffs to publish

the notice in the newspaper DARP’s objections are therefore OVERRULED.

|l|. CONCLUS|ON

IT lS ORDERED that Plaintiffs’ l\/iotion for Approval of Proposed P|an of Notice
(Doc. 58) is GRANTED. The Court finds that the proposed notice (Doc. 58-1) meets the
requirements of Federal Rule of Civil Procedure 23(c)(2)(B), and Class Counse| is granted
leave to distribute the notice to class members in the manner set forth in the l\ilotion.

lT lS FURTHER ORDERED that Defendant DARP, lnc. produce the names and
addresses of each class member to C|ass Counse| within ten days of the file date of this
Order.

.\`

lT lS SO ORDERED on this 2 day of l\ilarch,

  

 

